       Case 2:20-cv-00087-KS-MTP Document 24 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISIPPI
                                 EASTERN DIVISION

 REAL HOSPITALITY, LLC, d/b/a EDS
 BURGER JOINT,
                                                   Case No. 2:20-cv-87-KS-MTP
                Plaintiff,

          v.

 TRAVELERS CASUALTY INSURANCE
 COMPANY OF AMERICA,

                Defendants.

                                    FINAL JUDGMENT

       For the reasons provided in a Memorandum Opinion and Order (ECF No. 23) entered on

November 4, 2020, the Court enters this Final Judgment in favor of Defendant, Travelers Casualty

Insurance Company of America. Plaintiff’s claims are dismissed with prejudice, with both parties

to bear their own costs.

       SO ORDERED AND ADJUDGED this 4th day of December, 2020.


                                                       /s/ Keith Starrett _________________
                                                       KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE




                                               1
